Rice, J., dissenting: The rule laid down by the Culbertson case is that a family partnership is valid for Federal tax purposes if “the parties in good faith and acting with a business purpose intended to join together in the present conduct of the enterprise.” (Emphasis added.) I am not only unable to agree with the majority, that a business purpose was shown in this case, but I am compelled to reach the conclusion that the only purpose intended or achieved by the parties, in bringing members of their families into the partnership, was to minimize or to avoid taxes. Opperand Raum, JJ., agree with this dissent.